Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  November 13, 2020                                                              Bridget M. McCormack,
                                                                                               Chief Justice

  157667 & (47)                                                                       David F. Viviano,
                                                                                      Chief Justice Pro Tem

                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Richard H. Bernstein
            Plaintiff-Appellant/                                                   Elizabeth T. Clement
            Cross-Appellee,                                                        Megan K. Cavanagh,
                                                                                                    Justices

  v                                                       SC: 157667
                                                          COA: 336550
                                                          Kent CC: 93-064278-FC
  GREGORY WINES,
          Defendant-Appellee/
          Cross-Appellant.

  _____________________________________/

         By order of April 5, 2019, the application for leave to appeal the March 8, 2018
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant were held in abeyance pending the decision in People v Turner (Docket No.
  158068). On order of the Court, the case having been decided on January 17, 2020, 505
  Mich 954 (2020), the application for leave to appeal is again considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.

         The application for leave to appeal as cross-appellant is again considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE that part
  of the Court of Appeals judgment addressing the defendant’s arguments regarding his
  sentences for kidnapping and armed robbery and finding them beyond the scope of the
  appeal. At the resentencing for first-degree murder held pursuant to MCL 769.25a and
  Miller v Alabama, 567 US 460 (2012), the trial court had authority to consider the
  defendant’s arguments regarding his sentences for armed robbery and kidnapping. See
  Turner, supra. We REMAND this case to the Kent Circuit Court for further proceedings
  not inconsistent with this order. On remand, the trial court shall consider the defendant’s
  arguments regarding the validity of his robbery and kidnapping sentences and may
  exercise its discretion to resentence him for those convictions, in particular “if it finds
  that the sentence[s] [were] based on a legal misconception that the defendant was
  required to serve a mandatory sentence of life without parole on the greater offense.”
  Turner, supra.

         We do not retain jurisdiction.
                                                                                         2

      MARKMAN, J. (concurring in part and dissenting in part).

        I concur with this Court’s decision to reverse that part of the Court of Appeals
judgment addressing defendant’s arguments concerning his sentences for kidnapping and
armed robbery and to remand to the trial court for consideration of whether to resentence
defendant for those convictions. However, I dissent from the Court’s decision to deny
the prosecutor’s application for leave to appeal. The prosecutor argues that the Court of
Appeals erred by holding that the trial court must consider the “distinctive attributes of
youth, such as those discussed in [Miller v Alabama, 567 US 460 (2012)],” even where
the prosecutor has not sought a sentence of life imprisonment without the possibility of
parole. People v Wines, 323 Mich App 343, 352 (2018). Because I am inclined to agree
with the prosecutor, and because there are significant consequences for our juvenile
justice system, I would grant leave to appeal.

       In Miller, the United States Supreme Court held that “children are constitutionally
different from adults for purposes of sentencing.” Id. at 471.

             First, children have a lack of maturity and an underdeveloped sense
      of responsibility, leading to recklessness, impulsivity, and heedless risk-
      taking. Second, children are more vulnerable to negative influences and
      outside pressures, including from their family and peers; they have limited
      control over their own environment and lack the ability to extricate
      themselves from horrific, crime-producing settings. And third, a child’s
      character is not as well formed as an adult’s; his traits are less fixed and his
      actions less likely to be evidence of irretrievable depravity. [Id. (citations,
      quotation marks, ellipses, and brackets omitted).]
       Given these asserted differences, Miller held that “mandatory life without parole
for those under the age of 18 at the time of their crimes violates the Eighth Amendment’s
prohibition on ‘cruel and unusual punishments.’ ” Id. at 465 (emphasis added). Instead,
before such a sentence can be imposed upon a juvenile, the sentencing court must first
consider: “[defendant’s] chronological age and its hallmark features—among them,
immaturity, impetuosity, and failure to appreciate risks and consequences”; “the family
and home environment that surrounds him—and from which he cannot usually extricate
himself—no matter how brutal or dysfunctional”; “the circumstances of the homicide
offense, including the extent of his participation in the conduct and the way familial and
peer pressures may have affected him”; whether “he might have been charged [with] and
convicted of a lesser offense if not for incompetencies associated with youth—for
example, his inability to deal with police officers or prosecutors (including on a plea
agreement) or his incapacity to assist his own attorneys”; and “the possibility of
rehabilitation . . . .” Miller, 567 US at 477-478. These are commonly referred to as the
Miller factors.
                                                                                         3

       In response to Miller, our Legislature adopted MCL 769.25, which provides, in
pertinent part:

            (4) If the prosecuting attorney does not file a motion [to sentence the
      defendant to life without parole] within the time periods provided for in that
      subsection, the court shall sentence the defendant to a term of years as
      provided in subsection (9).
                                          ***
             (6) If the prosecuting attorney files a motion [to sentence the
      defendant to life without parole], the court shall conduct a hearing on the
      motion as part of the sentencing process. At the hearing, the trial court
      shall consider the factors listed in [Miller v Alabama, 567 US 460], and
      may consider any other criteria relevant to its decision, including the
      individual’s record while incarcerated.
                                          ***
             (9) If the court decides not to sentence the individual to
      imprisonment for life without parole eligibility, the court shall sentence the
      individual to a term of imprisonment for which the maximum term shall be
      not less than 60 years and the minimum term shall be not less than 25 years
      or more than 40 years. [See also MCL 769.25a.]
Thus, pursuant to this statute which itself was enacted pursuant to a sharply divided 5-4
decision by the United States Supreme Court in Miller, “[i]f the prosecuting attorney files
a motion [to sentence the defendant to life without parole,] . . . the trial court shall
consider the factors listed in [Miller v Alabama] . . . .” MCL 769.25(6). However, if the
prosecutor does not file such a motion-- as here-- there is no obligation imposed by either
the United States Supreme Court or our Legislature to consider such factors. In other
words, extending Miller into this new realm simply lacks warrant in either Miller or in
the statute enacted in furtherance of Miller. Moreover, such an extension lacks any
warrant in any previous decision of this Court.

      The Court of Appeals in this case held:

      [T]here is no constitutional mandate requiring the trial court to specifically
      make findings as to the Miller factors except in the context of a decision
      whether to impose a sentence of life without parole. We further conclude
      that when sentencing a minor convicted of first-degree murder, when the
      sentence of life imprisonment without parole is not at issue, the court
      should be guided by a balancing of the Snow objectives[1] and in that

1
  The Snow objectives are “ ‘(1) reformation of the offender, (2) protection of society,
(3) punishment of the offender, and (4) deterrence of others from committing like
                                                                                           4

       context is required to take into account the attributes of youth, such as those
       described in Miller. [Wines, 323 Mich App at 352.]
Finally, the Court of Appeals concluded that “a failure to consider the distinctive
attributes of youth, such as those discussed in Miller, when sentencing a minor to a term
of years pursuant to MCL 769.25a so undermines a sentencing judge’s exercise of his or
her discretion as to constitute reversible error.” Id.

        To begin with, it is not at all clear what exactly the Court of Appeals, and now this
Court, are requiring trial courts to do when sentencing a minor convicted of first-degree
murder when the sentence of imprisonment without parole is not at issue. Is “tak[ing]
into account the attributes of youth” distinguishable in some way from considering the
Miller factors and, if so, what is that distinction? Before Miller is extended to apply to
term-of-years sentences, in whatever manner it is now apparently being extended, this
Court should clarify exactly what are the new obligations being imposed upon the
juvenile sentencing process and exactly why we are imposing such new obligations.
Some justification would seem to be in order for why, without either public discussion or
legislative charge, this Court would now extend the transformation of our process for
sentencing the most serious juvenile offenders-- a process initiated in a 5-4 decision of
the United States Supreme Court-- far beyond the boundaries even of that decision.

        The concurring statement contends that the Court of Appeals did not extend Miller
to apply to term-of-years sentences. However, the Court of Appeals itself stated, “We
disagree with the prosecution . . . to the extent that it argues that because Miller’s
constitutional holding is limited, the Supreme Court’s opinion has no application to
[term-of-years sentencing].” Id. at 350. The concurring statement further asserts that
“the Court of Appeals decision below stands for the unremarkable principle that
traditional penological goals should guide a trial court’s sentencing discretion and that the
age of a particular defendant may affect the analysis of those traditional penological
goals.” (Emphasis added). However, the Court of Appeals did more than simply say that
the trial court may consider a defendant’s age; rather, it held that the trial court “is
required to take into account the attributes of youth, such as those described in Miller”
and that a failure to do so “constitute[s] reversible error.” Id. at 352 (emphasis added).

       This Court just heard oral arguments in a case in which the issue posed is whether
Miller should be extended to nonjuvenile offenders. See People v Manning, 505 Mich
881 (2019). Before we impose upon our trial courts the new sentencing obligations
asserted in the instant case to consider the Miller factors or the so-called “attributes of
youth” to term-of-years sentences, we should hear oral arguments as we did in Manning.
Accordingly, I would grant leave to appeal in this case.

offenses.’ ” Wines, 323 Mich App at 351, quoting People v Snow, 386 Mich 586, 592
(1972).
                                                                                                                5


       ZAHRA, J., joins the statement of MARKMAN, J.

       CLEMENT, J. (concurring).

        I concur in the order denying leave as to the application for leave to appeal, as I
believe that the Court of Appeals decision below stands for the unremarkable principle
that traditional penological goals should guide a trial court’s sentencing discretion and
that the age of a particular defendant may affect the analysis of those traditional
penological goals. I respectfully disagree with the prosecutor and with my dissenting-in-
part colleague that this holding represents an extension of Miller v Alabama, 567 US 460
(2012), into term-of-years resentencing under MCL 769.25(4) and MCL 769.25a(4)(c).
The Court of Appeals decision does not hold that the Eighth Amendment requires
specific consideration of each attribute of youth identified in Miller, nor does it require
that the trial court make explicit findings as to each of these attributes on the record. See
People v Wines, 323 Mich App 343, 352 (2018) (“[T]here is no constitutional mandate
requiring the trial court to specifically make findings as to the Miller factors except in the
context of a decision whether to impose a sentence of life without parole.”). The Court of
Appeals decision requires only that when the trial court exercises its discretion in
sentencing a defendant that it consider the defendant’s age, a nonconstitutional holding
that is consistent with the traditional penological goals expressed by this Court in People
v Snow, 386 Mich 586, 592 (1972). Because age must be considered in this context,
Miller’s discussion of the unique attributes of youth is applicable—but its holding
remains confined to life-imprisonment-without-parole sentences.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 13, 2020
        t1110
                                                                              Clerk